DETAILED ACTION
	This office action replaces the office action of 25 February 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 20 October 2020 have been fully considered but they are not persuasive.
Regarding the rejections of claims 1, 2, 6 and 11 under 35 U.S.C. 103 as allegedly being unpatentable over Wesson, Stretchtex and Fir-Skin Applicant makes the following arguments which are not persuasive.  
Applicant argues that the Examiner cannot use the inventor’s own specification to prove the case of obviousness and that without that specification, the Examiner has not provided any evidence that the titanium fabric was used to treat incisions or wounds.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here Wesson, Stretchtex and Fir-Skin extol the benefits of liquid titanium fabric with Fir-Skin additionally teaching its tissue regeneration benefits.  It is well known (see Wound Healing and the Immune System http://sitn.hms.harvard.edu/flash/2013/issue133a/) that wound healing includes four phases (1. Hemostatic, 2. Inflammation, 3. Proliferation and 4. Remodeling) and is impacted by the immune system and blood circulation.  Therefore, given the benefits of liquid titanium fabric as taught by Wesson, Stretchtex and Fir-Skin including improved blood circulation, immune response and tissue regeneration and the knowledge of wound healing and how it is impacted by the immune system and blood circulation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the method of Wesson in view of Stretchtex to heal wounds and incisions as Fir-Skin teaches that far infrared radiation aids in tissue regeneration in addition to improving blood flow and immune function. 
  Applicant argues that the Examiner’s position that the prior art would inherently result in the claimed method is simply inapplicable as inherency is not use in a 103 obviousness context, according to the MPEP when a new method of using an invention is involved, as it is here.  This is not found to be persuasive as the rejection in the office action dated 21 April 2020 and the rejection below is not relying on inherency and clearly sets forth an obviousness rationale for arriving at the claimed invention.
Applicant argues that even if the prior art does disclose the use of more than 60% titanium fabric for multiple uses, this would simply be a broad genus of possible methods of use where none of them were for wounds and incisions and that the instant 
While Wesson and Stretchtex are specifically silent with respect to wound and incision healing, Fir-Skin teaches an analogous material containing liquid-titanium and that the benefits of far infrared radiation include energizing the body and muscle 
Therefore, using the disclosed material for wounds and incisions is not a nonobvious narrow species of possible uses of greater than 60% fabric.
Applicant argues that neither Stretchtex nor Wesson describe or suggest the use of the material in healing wounds and incisions.  It is noted that neither Stretchtex nor Wesson has been relied upon to specifically teach healing wounds and incisions.
Applicant argues that use of the fabric has the surprising result that it does not appear to stick to the healing wound and permits hair to regrow on scar tissue as set 
Applicant argues the Examiner provides case law that is not on point with the Examiner’s position and that the refusal to follow compact prosecution required by MPEP 707.07 makes it impossible for the applicant to fully address the rejections because so many issues have been overlooked or intentionally ignored by the Office Action as was pointed out in the last response.  This is not found to be persuasive as will be explained with respect to the specific arguments below.
Applicant argues that there is no indication of use to benefit incisions and wounds.  This is not found to be persuasive.  Given the benefits of liquid titanium fabric as taught by Wesson, Stretchtex and Fir-Skin including improved blood circulation, immune response and tissue regeneration and the knowledge of wound healing (as evidenced by Wound Healing and the Immune System which teaches that wound healing includes four phases hemostasis, inflammation, proliferation and remodeling, that would healing is impacted by the immune system and blood circulation.) and how it is impacted by the immune system and blood circulation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
Applicant argues that there is no indication of the amount of liquid titanium in any of the references and that it is mere speculation by the Examiner that one having ordinary skill in the art would have varied the concentration.  Applicant goes on to state that the Examiner has not answered the questions of how one of ordinary skill in the art would have known that the effects of liquid titanium could be increased when the amount of liquid titanium in the marketed fabric was a closely held trade secret.  This is not found to be persuasive.  While the Wesson reference is silent with respect to the percentage of liquid titanium, Stretchtex teaches liquid titanium fabrics with 45% and 85% liquid titanium PET and that liquid titanium is credited with benefits such as warmth enabled by far infrared rays that are able to penetrate into the skins subcutaneous layers where they convert to radiant heat, raising the body temperature, that liquid titanium also promotes blood circulation and as a result, increasing metabolism and creating an improved immune response, that detoxification is achieved as the warmth from radiant heat helps to flush out toxic substances, heavy metals and other waste products through the sweat and fat glands in the human skin, that it promotes a calming effect, increased awareness, nervous system regulation and UV blocking.  Thus it is clear that amounts of liquid titanium containing fabrics providing therapeutic benefit were known before the effective filing date of the invention.  There would be no need to for any reverse engineering or analytical instrumentation to determine the amount of liquid titanium in the Wesson fabric as Wesson is not being relied upon for this teaching.  
Applicant argues that one of ordinary skill in the art would not have had an interest in increasing the amount of liquid titanium for a use that was not known before the inventor discovered this use and because they simply has no idea how much was in the original product and there is no evidence in this record how they could have determined it.  The use in wounds and the amount/varying the concentration have been addressed above.  The normal desire of scientists or artisans to improve upon what is already generally known provides motivation determine wherein the optimum percentage is whether that be by raising or lowering the percentage of liquid titanium.  It is unclear why one would have to assume that the initial percentage was only a low amount (It is noted that no assumptions are necessary in light of the Stretchtex reference).
Cost and time to invent have not been ignored, however, they are not germane to the issue of patentability.  
Applicant argues that time for effects using liquid titanium fabrics with 60% is seen within 30 minutes for blankets and 10 minutes for masks wherein for effects using 25% to 45% liquid titanium, the blanket must be positioned for about 24 hours and that this is not mere optimization but is a difference in kind as if it was merely optimization it would not have taken years for the inventor to discover the improvement. However, this is not found to be persuasive. The Examiner can make no assertions as to why it took the Applicant the amount of time it took to discover the improvement. 
Applicant argues that the inventor has found that 60% fabric has an excellent UPF rating which was not expected and moreover, when a mask is used on a horse, the animal comes back with a dry head.  Stretchtex teaches that the fabric is credited with UV blocking, and when considering unexpected results any differences between the claimed invention and the prior art may be expected to result in some differences in properties, and the issue is whether the properties differ to such an extent that the difference is really unexpected.  With respect to the dry head, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.

Regarding Applicant’s arguments regarding claims 17-21, with respect to the recitation of “to promote wound healing,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Any remaining arguments are substantially similar to those above and reference is made to the preceding discussion.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article “Liquid titanium blanket for horses” by Jane
Wesson (Wesson) in view of Stretchtex (http://www.stretchtex.coro.au/products-sportswear.html) and Fir-Skin (http://www.fir-skin.com/) as evidenced by Wound Healing and the Immune System (http://sitn.hms.harvard.edu/flash/2013/issue133a/).

While Wesson and Stretchtex are specifically silent with respect to wound and incision healing, Fir-Skin teaches an analogous material containing liquid-titanium and that the benefits of far infrared radiation include energizing the body and muscle groups for increased energy and power, improves immune function, blood flow and blood microcirculation, relieves arthritis pain, and can aid in rheumatoid arthritis, knee pain, shoulder pain, neck pain, and all kinds of chronic pains, and aid in the process of weight loss, wrinkle reduction and tissue regeneration. Here Wesson, Stretchtex and Fir-Skin extol the benefits of liquid titanium fabric with Fir-Skin additionally teaching its tissue regeneration benefits.  Therefore, given the benefits of liquid titanium fabric as taught by Wesson, Stretchtex and Fir-Skin including improved blood circulation, immune response and tissue regeneration and the knowledge of wound healing (as evidenced by Wound Healing and the Immune System which teaches that wound healing includes four phases hemostasis, inflammation, proliferation and remodeling, that would healing is impacted by the immune system and blood circulation.) and how it is impacted by the immune system and blood circulation, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the method of Wesson in view of Stretchtex to heal wounds and incisions as Fir-Skin teaches that far infrared radiation aids in tissue regeneration in addition to improving blood flow and immune function.  
.
Claim(s) 1, 2, 6, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the website to Fenwick Equestrian products Liquid Titanium Blanket (Fenwick) in view of Stretchtex (http://stretchtex.com.au/products-sportswear.html) and Fir-Skin (http://www.fir-skin.com/) as evidenced by Wound Healing and the Immune System (http://sitn.hms.harvard.edu/flash/2013/issue133a/)..
Regarding claims 1, 2 and 6, Fenwick teaches a method of reducing symptoms of an ailment (See section titled Liquid Titanium Fabric Qualities), the method comprising providing an article (blanket as described) comprising liquid titanium fabric (see entire document), and applying the fabric to a patient for a period of time effective to reduce symptoms of an ailment (paragraph 4 which states “there is no limit to the length of time one can leave the blanket on the horse” and that “During the testing stage of this product, the blanket was successfully left on horses overnight with excellent results.”). However, Fenwick is silent with respect to the fabric comprising approximately 60% titanium fibers. Stretchtex teaches liquid titanium fabrics with 45% and 85% liquid titanium PET. While Stretchtex does not specifically teaches approximately 60% titanium containing fibers, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized approximately 60% titanium containing fibers, since it has been held that where 
While Fenwick and Stretchtex are specifically silent with respect to wound and incision healing, Fir-Skin teaches an analogous material containing liquid-titanium and that the benefits of far infrared radiation include energizing the body and muscle groups for increased energy and power, improves immune function, blood flow and blood microcirculation, relieves arthritis pain, and can aid in rheumatoid arthritis, knee pain, shoulder pain, neck pain, and all kinds of chronic pains, and aid in the process of weight loss, wrinkle reduction and tissue regeneration. Here Fenwick, Stretchtex and Fir-Skin extol the benefits of liquid titanium fabric with Fir-Skin additionally teaching its tissue regeneration benefits.  Therefore, given the benefits of liquid titanium fabric as taught by Fenwick, Stretchtex and Fir-Skin including improved blood circulation, 
Regarding claim 11, Fenwick in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System teaching the method of claim 1 as well as Fenwick further teaching wherein the fabric is applied directly to the patient (the horse is the patient and the product is applied to the horse, see entire document).
Regarding claim 15, Fenwick in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System teaches the method of claim 1, as well as both Fenwick and Stretchtex teaching that that the fabric has UVA-UVB blocking properties. However, Fenwick does not specifically disclose a UV rating of at least approximately SPF 15. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a UV rating as claimed, since it has been held that discovering the optimum or workable ranges of a result effective variable involves only routine skill in the art.
Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesson in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System or Fenwick in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System as applied to claims 1 and 2 above, and further in view of US 2002/0035755 A1 to Widdemer (Widdemer).
Wesson in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System or Fenwick in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System teaches the method and apparatus as shown above, but not wherein the article is one or more gloves for a human. Widdemer discloses wherein an article is one or more gloves in which rare earth elements such as titanium provide improved blood circulation to promote healing in human cells, and further that the benefits to a human wearer include general physical performance enhancement, pain reduction an speeded healing in area affected by injuries or maladies such as tendonitis or other muscular, bone and joint ailments ([0003]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wesson in view of Stretchtex and Fir-Skin or Fenwick in view of Stretchtex and Fir-Skin to include the utilization of gloves for a human so as to provide a product which would allow humans to experience the benefits of the liquid titanium technology. This is especially true as Widdemer teaches the benefits of titanium to a human patient.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesson in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System or Fenwick in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System as applied to claim 1 above, and further in view of Facebook post by Fenwick Equestrian (Fenwick 2).
.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesson in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System or Fenwick in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System as applied to claim 1 above, and further in view of US 5,901,379 A1 to Hirata (Hirata).
Regarding claim 12, Wesson in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System or Fenwick and in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System teaches the method of claim 1, but does not disclose wherein the fabric is applied to at least one intermediary material between the patient and the fabric. Hirata teaches a fabric applied to at least one intermediary material between a patient and the fabric (a three layer product with a titanium material disposed in the middle layer to be worn as a wristband, see abstract). It would have been obvious to one having ordinary skill in the art before the effective 
Regarding claim 13, Wesson in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System or Fenwick and in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System teaches the method of 12 with Hirata teaching the further limitation of the intermediary layer being a layer of clothing (i.e. Hirata discloses a wristband, i.e. clothing). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wesson in view of Stretchtex and Fir-Skin or Fenwick in view of Stretchtex and Fir-Skin to include the intermediary layer being a layer of clothing so as to prevent an allergic reaction between the wearer and the titanium material as taught by Hirata (Hirata).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesson in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System or Fenwick in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System as applied to claim 1 above, and further in view of US 2012/0157904 A1 to Stein (Stein).
Wesson in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System or Fenwick in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System teaches the method of claim 1, but not wherein the fabric is antimicrobial. Stein teaches a textile fabric where in order to allow for simple reuse and/or recycling of the textile fabric, as lease one surface comprises a .
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesson in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System as applied to claim 1 above, and further in view of US 6,037,280 to Edwards (Edwards).
Wesson in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System teaches the method of claim 1, but does not disclose that the fabric has a UV rating of at least approximately SPF 15. Edwards teaches a fabric having a UV rating of at least approximately SPF 15 (Col. 2, lines 23-24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a UV rating as claimed to provide the fabric with the additional known benefit of UV protection.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesson in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System or Fenwick in view of Stretchtex and Fir-Skin as evidenced by Wound Healing and the Immune System as applied to claim 1 above, and further in view of the machine translation of US JP 2001-248062 A to Hishinuma et al. (Hishinuma).
.
Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article “Liquid titanium blanket for horses” by Jane Wesson (Wesson) in view of Stretchtex (http://www.stretchtex.com.au/products-sportswear.html). 
Regarding claims 17 and 19, Wesson teaches an apparatus (see paragraph 6 stating “Up to date, the liquid titanium products available for horses include coolers/blankets, face masks, and ear covers.”) used to promote healing of wounds (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.) comprising one or more layers of liquid titanium fabric (see paragraph 6 stating “Up to date, the liquid titanium products available for horses include coolers/blankets, face masks, and ear covers.”) and an interface with a patient (paragraph 3), wherein the patient has at least one ailment (paragraph 4). However, Wesson is silent with respect to the fabric comprising .
Claim(s) 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the website to Fenwick Equestrian products Liquid Titanium Blanket (Fenwick) in view of Stretchtex (http://www.stretchtex.com.au/products-sportswear.html). 

Regarding claim 21, Fenwick in view of Wesson teaches the apparatus of claim 17 as well as Fenwick further teaching wherein the titanium of the titanium-containing fabric is permanently bound and the titanium does not wash out with soap or water (paragraph 4 states “Liquid titanium is baked into our specially designed fabric at a very high temperature, allowing one to continually wash and dry the fabric product without diluting the qualities.”).
Claim(s) 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesson in view of Stretchtex or Fenwick in view of Stretchtex as applied to claim 17 above, and further in view of US 2002/0035755 A1 to Widdemer (Widdemer).
Wesson in view of Stretchtex or Fenwick in view of Stretchtex teaches the method and apparatus as shown above, but not wherein the article is one or more gloves for a human. Widdemer discloses wherein an article is one or more gloves in which rare earth elements such as titanium provide improved blood circulation to promote healing in human cells, and further that the benefits to a human wearer include general physical performance enhancement, pain reduction an speeded healing in area affected by injuries or maladies such as tendonitis or other muscular, bone and joint ailments ([0003]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wesson in view of Stretchtex or Fenwick in view of Stretchtex to include the utilization of gloves .
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wesson in view of Stretchtex or Fenwick in view of Stretchtex as applied to claim 17 above, and further in view of the article "Unique conditioning methods boost Johnson's longevity" (Stump).
Wesson in view of Stretchtex or Fenwick in view of Stretchtex teaches the apparatus of claim 17, but not wherein the apparatus is a medical brace.  Stump discloses the use of medical braces containing liquid titanium (paragraph 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Wesson in view of Stretchtex or Fenwick in view of Stretchtex to include a medical brace as disclosed by Stump to provide an additional application to treat an injury site requiring bracing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794